Citation Nr: 9927761	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-05 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder based on aggravation.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for an upper back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had military service from December 1974 to 
January 1975 and from September 1978 to September 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

Entitlement to service connection for a low back and an upper 
back condition are addressed in the Remand section of this 
decision.


FINDINGS OF FACT

1. Competent medical evidence fails to demonstrate that the 
veteran has a current right knee disorder that was 
aggravated by military service.

2. The claim for service connection for a low back disorder 
is supported by cognizable evidence showing that the claim 
is plausible.

3. The claim for service connection for an upper back 
disorder is supported by cognizable evidence showing that 
the claim is plausible.  


CONCLUSIONS OF LAW

1. There is no competent medical evidence of current 
manifestations of a right knee disorder.  38 U.S.C.A. § 
5107(a) (West 1991).

2. The claim for service connection of a low back disorder is 
well-grounded.  38 U.S.C.A. § 5107(a).

3. The claim for service connection of an upper back disorder 
is well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran contends that his back conditions 
were incurred in-service and that his right knee condition 
which pre-existed military service was aggravated in-service. 

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

A threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).  

Service medical records for the first period of service from 
October 1974 to January 1975 reflect that on enlistment the 
veteran had a scar on his right thigh.  His lower extremities 
were evaluated as normal.  The records reflect that the 
veteran injured his right knee 3 years prior to enlistment.  
Service medical records dated in December 1974 and January 
1975 reflect that shortly after starting boot camp, he was 
placed in a long leg cast.  The cast was removed.  The 
veteran was later seen in the emergency room when his knee 
gave way.  The x-rays were negative.  The diagnoses were 
symptomatic right knee chondromalacia and recurrent knee 
sprain.  The veteran was discharged in January 1975 by a 
medical Board which determined that the veteran enlisted in 
error (failure to meet enlistment physical standards) and 
that chondromalacia patella of the right knee existed prior 
to enlistment.  A separation examination is not associated 
with the claims folder.  

Service medical records for the second period of service, 
February 1978 to July 1981, reflect that the lower 
extremities were evaluated as normal on enlistment.  The 
record noted an 18-inch laceration (scar) on the right thigh.  
A September 1978 entry reflects injury to both knees while 
doing physical training - hurts when bending his knees.  An 
April 197[9] electromyogram (EMG) of the lower extremity was 
normal.  A July 1981 Worksheet for Screening Medical Records 
of Newly Assigned Active Duty Personnel reflects a PUHLES 
profile of "1".  On separation in July 1981, the lower 
extremities were evaluated as normal. 

The report of medical history dated in March 1985 for 
enlistment into the Army National Guard is silent as regards 
a knee injury or disability.  The associated report of 
medical examination dated in March 1985 reflects that the 
lower extremities were evaluated as normal.  No other 
physical examinations or service medical records are 
associated with the claims folder.

Testimony from the May 1998 personal hearing reflects that 
the right knee condition existed prior to enlistment.  After 
a few weeks of basic training, he fell down and hurt his 
right knee.  The knee was casted.  It was determined that the 
right knee had been aggravated.  

Right knee

As noted above, the threshold question that must be addressed 
before service connection can be considered is whether the 
veteran has submitted a well-grounded claim.  A well-grounded 
claim requires (1) medical evidence of a current disability; 
(2) medical or lay evidence of in-service incurrence; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Caluza 
and Epps, both supra.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (1998).

It is not disputed that the veteran sustained an injury to 
the right knee prior to enlistment or that he sustained 
injury to his right knee in-service.  However, after a 
complete review of the claims folder, the last mention of a 
disorder related to the knees was in 1978.  The last physical 
examination of record dated in July 1981 reflects that the 
lower extremities were evaluated as normal.  Similarly, the 
enlistment examination for the Army National Guard in 1985 
reflects that the extremities were evaluated as normal.  
Furthermore, not only are there no post service medical 
records of a chronic right knee disorder but there are no 
affirmations by the veteran of post service medical treatment 
for a right knee disorder.  There is no current diagnosis of 
a right knee disorder.  See Brock v. Brown, 10 Vet. App.  
155, 160 (1997) ("A service-connection claim . . . must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability").  In the absence of a 
presently existing disability, the veteran's claim for 
service connection for a right knee disorder aggravated by 
service must be denied as not well-grounded.  See Degmetich 
v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Absent "proof of a 
present disability[,] there can be no valid claim").  


Upper and lower segments of the back

The service medical records reflect that the veteran hit his 
head on a tree stump in December 1978.  In February 1979, the 
veteran sustained an injury to his low back lifting tank 
batteries.  An April 1979 entry reflects that the veteran was 
evaluated in the emergency room for mid lower back pain of 
months duration.  The veteran testified that his upper and 
lower back were injured during the same incident.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  

The medical nexus opinion provided by Dr. Tiahrt in January 
1996 reflects that he treated the veteran from July 1992 to 
July 1995 for chronic lumbosacral dysfunction with 
compensatory cervical-dorsal segmental dysfunction.  Dr. 
Tiahrt added that these problems are chronic in nature and 
are consistent with the history of "back" injury in 1979 or 
1980.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995) (the 
credibility of the evidence in support of the claim must be 
presumed); Mattern v. West, 12 Vet. App. 222 (1999) (holding 
that a well-grounded claim need only be plausible, not 
conclusive).  

Based on the foregoing, the veteran's claims for service 
connection for upper and lower back disorders are well-
grounded.


ORDER

The claim for entitlement to service connection for a right 
knee condition based on aggravation is not well-grounded. 

The claim for entitlement to service connection for a low 
back disorder is well-grounded.

The claim for entitlement to service connection for an upper 
back disorder is well-grounded.


REMAND

The Board has found that the veteran has presented well-
grounded claims for service connection for disorders of the 
upper and the lower back within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible which trigger the 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
The Court has held that the duty to assist the veteran 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It appears from a reading of the record that the Winston-
Salem RO had planned to schedule a VA examination in 1996.  
The veteran relocated and that information was forwarded.  A 
VA examination is not of record.  Based on the fact that the 
claims are well-grounded, the Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
the nature and the onset of the upper and lower back 
disorders.  Specifically, whether the current upper and lower 
back disorders are related to any incident of service.  38 
C.F.R. § 3.303 (1998).

Pursuant to 38 C.F.R. § 19.9, the Board determines that 
further development of the evidence is essential for a proper 
appellate decision and, therefore, remands the matter to the 
RO for the following actions:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated his upper and lower 
back disorders since September 1981.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims 
folder.  

2. Thereafter, the veteran should be 
afforded a VA spine examination to 
determine the nature and onset of any 
upper and lower back disorder(s) 
diagnosed.  All necessary and 
indicated tests should be completed 
and associated with the claims folder.  
The claims folder (to specifically 
include the service medical records, 
the private medical records and 
statements of Drs. Amon, Tiahrt, and 
Peyroux, the Anderson Family 
Chiropractic Clinic, as well as any 
other medical records identified in 
paragraph #1) should be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to offer an 
opinion as to whether it is at least 
as likely as not that the disorders of 
the back, to include degenerative disc 
disease and chronic lumbosacral 
dysfunction with compensatory 
cervical-dorsal segmental dysfunction, 
had their onset during service.  The 
reasons and bases for any conclusions 
should be expressed in a typewritten 
report associated with the claims 
folder.  

3. Upon completion of the above, the RO 
should review the case and ensure that 
all indicated actions are completed.  
The RO should adjudicate the issue of 
service connection for a low back and 
an upper back condition.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

